THE THIRTEENTH COURT OF APPEALS

                                   13-16-00080-CR


                                 Johnny Ray Partain
                                         v.
                                 The State of Texas


                                   On Appeal from the
                    404th District Court of Cameron County, Texas
                          Trial Cause No. 2015-DCR-631-G


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and an acquittal is

RENDERED.

      We further order this decision certified below for observance.

November 16, 2017